989 F.2d 498
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Pearl CHAMPER, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-3967.
United States Court of Appeals, Sixth Circuit.
March 18, 1993.

Before BOYCE F. MARTIN, JR. and ALAN E. NORRIS, Circuit Judges, and COFFIN, Senior Circuit Judge.*

ORDER

1
Pearl E. Champer, a pro se Ohio resident, appeals a district court judgment affirming the Secretary's denial of social security disability benefits.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Champer filed an application for social security disability benefits with the Secretary, alleging that he suffered from hypertension, nervousness, and a heart condition.   Following a hearing, the administrative law judge (ALJ) determined that Champer was not disabled because he had the residual functional capacity to perform his previous work as a grocery clerk.   The Appeals Council affirmed the ALJ's determination.


3
Champer then filed a complaint seeking a review of the Secretary's decision.   The district court held that substantial evidence existed to support the Secretary's decision and granted judgment for the Secretary.   Champer then filed a timely appeal.   He requests oral argument.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


5
Accordingly, we deny the request for oral argument and affirm the district court's judgment for the reasons set forth in the district court's opinion filed on June 19, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Frank M. Coffin, Senior U.S. Circuit Judge for the First Circuit, sitting by designation